230 Ga. 607 (1973)
198 S.E.2d 318
WILLADSEN
v.
WILLADSEN.
27867.
Supreme Court of Georgia.
Submitted April 9, 1973.
Decided May 10, 1973.
John N. Crudup. for appellant.
Whelchel, Dunlap & Gignilliat, Weyman H. Forrester, for appellee.
JORDAN, Justice.
This appeal from the grant of a divorce is without merit.
The trial judge heard the case without a jury. His judgment does not disclose any details of the evidence adduced or what rulings were made in respect thereto. The appeal is unaccompanied by a transcript of the proceedings or an acceptable substitute and none appears to be available. The only errors argued and insisted upon, a ruling on the admissibility of testimony and the refusal to grant a new trial based on newly discovered evidence, necessarily require a consideration of what transpired at the trial.
Judgment affirmed. All the Justices concur.